Citation Nr: 1546087	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to, include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1996 to February 1999. 
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in the pertinent part, denied service connection for posttraumatic stress disorder (PTSD).

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  An April 2009 VA psychiatry consultation report indicates that the Veteran has been diagnosed with depression, and the Board has recharacterized the issue as indicated above.  The Board also acknowledges that a February 2009 VA psychiatry consultation report indicates that the Veteran has been diagnosed with substance abuse, however by law the Veteran cannot be service-connected for substance abuse.  See 38 U.S.C. § 1131 (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of his military service and has claimed service connection.  The Veteran, at multiple times during his treatment and appeal has identified two stressor events.  First, in an August 2009 statement, he stated that he was in a parachuting accident in March 1997 at Andrews Air Force Base where he was performing for President Bill Clinton and he hit the back of the plane before hitting the ground which resulted in his stomach going up his throat.  He contends that this was also the incident that caused his service-connected stomach disorder, esophageal dysmotility with gastroesophageal reflux disease.  Second, beginning in November 2009 VA treatment records show the Veteran claimed his PTSD was caused by combat experiences in Haiti and Panama.

These stressors remain unverified.  The Veteran's DD Form 214 does not indicate that he served in combat or received any decorations, medals, badges, citations, or campaign ribbons associated with combat, but does show he earned a parachutist badge.  The RO attempted to obtain the Veteran's official personnel file through an August 2009 PIES (Personal Information Exchange System) request from the National Personnel Records Center (NPRC) (Code 13), but received a response that no records existed and that future PIES requests should be made to Code 11.  No subsequent PIES requests have been made.  

The RO sent a letter to the Veteran in August 2009 describing that efforts to obtain his official military personnel file had been exhausted and requested the Veteran submit his official military personnel record or any evidence he would want to be considered with his claim, but the Veteran did not provide any records.  The Board cannot be certain that the Veteran's personnel records do not exist or that further efforts to obtain them would be futile. See 38 U.S.C. § 5103(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Given that the RO had not requested the Veteran's personnel records using the recommended process and in order to fulfill VA's duty to assist the Veteran in the development of facts pertinent to his PTSD claim, the Board finds another attempt should be made to verify his claimed stressors.  

In a January 2014 letter, the RO asked the Veteran to provide additional details regarding his combat experience in Haiti and Panama, specifically regarding the date, within a two-month time frame, of these incidents, the specific location within Haiti or Panama, the Veteran's unit assignment when the incident occurred, and the names and unit assignment of other unit members involved.  The Veteran did not respond.  On remand, the Veteran should be provided another opportunity to verify the dates his alleged combat stressors occurred.

A review of Social Security Administration records also indicate that the Veteran received substance abuse treatment at private medical facilities in December 2008 at Adventist Bolingbrook Hospital, in March 2009 at Advocate Christ Medical Center, and in April 2009 at St. Joseph Medical Center.  The Board finds that efforts should be made to obtain those private medical records. 

The VA treatment records show the Veteran has been diagnosed with depression since April 2009.  A November 2009 VA treatment record indicates he reported that he met with a chaplain during service to discuss his depression instead of seeking treatment.  A March 2010 VA treatment record indicated that his depression was tied to the internal trauma to his stomach and esophagus.  Two November 2011 VA treatment records also indicated that his depression was aggravated by concerns over a surgery on his service-connected esophageal dysmotility.  The RO failed to consider whether the Veteran's depression was related to his military service either directly or secondarily through his service-connected stomach disorder.  Based on the foregoing, the Board finds that a VA examination is necessary to determine whether the depression began in service or is related to his already service-connected stomach disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Please secure for the record copies of all VA records (those not already associate with the claims file) pertaining to the treatment the Veteran has received for any psychiatric disabilities since April 2014 to present, to include records from the Hines, Illinois VA Medical Center.

2. Please secure for the record copies of all private treatment records, and the necessary authorizations  pertaining to the treatment the Veteran has received for any psychiatric disabilities, including substance abuse at:

a. Adventist Bolingbrook Hospital, 500 Remington Blvd., Bolingbrook, IL 60440, including treatment in December 2008

b. Advocate Christ Medical Center, 4440 W 95th St., Oak Lawn, IL  60453, including treatment in March 2009

c. St. Joseph Medical Center, 333 N Madison County St., Joliet, IL 60435, including in April 2009.

3. Please provide the Veteran another opportunity to verify the dates his alleged combat stressors occurred, specifically his time spent in Haiti and Panama.  The Veteran should be notified that specific dates, locations, and names of the people involved will better allow for verification of these stressors.

4. Thereafter, arrange for an exhaustive search for the Veteran's personnel records.  If any records sought are unavailable, issue a formal finding detailing the efforts taken to locate and secure such records, and the reason for their unavailability.    

5. Thereafter, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (to include PTSD and/or depression) that is related to his service.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Specifically please identify (by medical diagnosis) each psychiatric disability found, and specifically indicate whether the Veteran has a diagnosis of PTSD based on his service related to a confirmed stressor (to include the March 1997 parachuting accident or the combat in Haiti and/or Panama, if verified).  Note: only a confirmed stressor can serve as a viable basis for the diagnosis.

(b) It is at least as likely as not (50% or greater probability) that any diagnosed psychiatric disability, including depression, was proximately due to his esophageal dysmotility with gastroesophageal reflux disease?

(c) It is at least as likely as not (50% or greater probability) that any diagnosed psychiatric disability, including depression, has been aggravated by his esophageal dysmotility with gastroesophageal reflux disease?  Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the depression is not caused by, but is aggravated by the service-connected stomach disorders, the examiner should specify, to the extent possible the degree of disability that is due to such aggravation.

(d) As to any other psychiatric disability entity diagnosed since this claim was filed in June 2009 (other than PTSD), to include depression, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

6. The RO should then review the record and readjudicate the issue of service connection for a psychiatric disability, to include PTSD and depression.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


